Citation Nr: 0617576	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-36 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a left wrist 
fracture, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for residuals of 
stab wounds of the left side, left forearm, right hand and 
right fingers.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
September 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer is no more than moderate in 
degree.

2.  The veteran's left wrist is not ankylosed, and pronation 
of the left arm is full.  

3. The veteran's scars as a residual of stab wounds are not 
painful or tender on examination, are stable, do not cause 
any limitation of function, and do not cover 144 centimeters 
or more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).  


2.  The criteria for a rating in excess of 10 percent for a 
left wrist fracture have not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005).  

3.  The criteria for a compensable disability rating for 
residuals of stab wounds of the left side, left forearm, 
right hand and right fingers have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 
7805 (2002) and (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Duodenal Ulcer

To assign a rating beyond the currently assigned 20 percent 
for a duodenal ulcer, the evidence must show duodenal ulcer 
which is moderately severe; less than severe symptoms but 
with impairment of health manifested by anemia and weight 
loss, or with recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
38 C.F.R. § 4.114, Diagnostic Code 7305.  

While the veteran has complaints of recurrence episodes of 
pain, the evidence does not show that he meets the criteria 
for a 40 percent rating, that is, manifestations that are 
moderately severe.  The Board has reviewed the VA outpatient 
treatment records dated from the 1990's to 2005 as well VA 
examination reports, and the records do not support the 
veteran's contentions.  For example, on VA examination in 
June 1998, the veteran reported taking only occasional over-
the-counter medication and having exacerbations approximately 
twice a year.  On VA examination in May 2005, while he 
reported having pain five or six times a week, he stated that 
it was relieved with medication.  The record does not reflect 
that the veteran has incapacitating episodes of 10 days or 
more four on more times a year due to a duodenal ulcer.  

In October 2002, VA outpatient treatment records show that 
the veteran stated that he felt he weighed too much.  In 
April and in October 2003, he denied having a weight loss.  
Further he has been described as well nourished on VA 
examination in 1998 and during recent VA outpatient 
treatment.  He has testified that he is losing weight; 
however, on VA examination in 1998, he was noted to be well 
nourished and mildly obese, and the examiner found that the 
disorder was well controlled.  VA outpatient treatment 
records show that in March 2005 he weighed 212 pounds and on 
VA examination in May 2005, he weighed 212 pounds.  A blood 
study during that examination revealed his red blood count to 
be normal.  Thus weight loss and anemia are not shown.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
The record does not show that this disability is manifested 
by moderately severe symptoms.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 

Left Wrist

The veteran's service-connected left wrist disorder has been 
rated under Code 5215 governing ratings for limitation of 
motion of the wrist.  Dorsiflexion of either wrist to less 
than 15 degrees or palmar flexion limited in line with the 
forearm warrants a maximum 10 percent rating (which is 
currently assigned).  A higher rating requires ankylosis.  
See 38 C.F.R. § 4.71a, Code 5214.  Also, for possible 
application is Code 5213, under which a 20 percent rating is 
assigned for limitation of pronation of either arm with 
motion lost beyond the last quarter of arc such that the hand 
does not approach full pronation. (Normal range of motion 
criteria for the wrist is illustrated in 38 C.F.R. § 4.71, 
Plate I.).  

The Board finds that a rating in excess of 10 percent is not 
warranted.  As noted, a higher rating would be warranted when 
there is limitation of pronation to a specified degree (Code 
5213) or for ankylosis of the wrist (Code 5214).  Here, on VA 
examination in June 1998 dorsiflexion of the left wrist was 
to 55 degrees and palmar flexion was to 70 degrees.   X-rays 
showed degenerative joint disease.  In May 2005, palmar 
flexion was to 20 degrees actively and to 30 degrees 
passively.  Pronation of the left arm was noted to be full at 
80 degrees.  Clearly, there is no ankylosis and no limitation 
of pronation and thus there is no basis for assigning a 
rating in excess of 10 percent.  

Where, as here, the veteran is already receiving the maximum 
disability rating for limitation of motion [under Diagnostic 
Code 5215], consideration of the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not required.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's statements that he has symptoms warranting a 
higher rating have been considered, but must be viewed in 
conjunction with the objective medical evidence and the 
applicable rating criteria.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Residuals of Stab Wounds of the Left Side, Left Forearm, 
Right Hand and Right Fingers. 

In August 1960, the RO granted service connection for 
residuals of stab wounds incurred in the line of duty during 
service, and a noncompensable evaluation was assigned under 
DC 7805.  That rating has remained in effect.  

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration. Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (2002).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, if the area of the scar is 144 
square inches or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination. An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805. 38 C.F.R. § 4.118 (2005).  

Here the veteran's scars of the left ring finger and the 
right ring finger were noted to not be identifiable on VA 
examination in May 2005.  A 1 cm. scar was noted in the 
lateral epicondyle region that was barely visible, non 
tender, non hypertrophic and not affixed to underlying muscle 
or fascia.  A 2 cm. scar was noted in the lower axilla over 
the left seventh intercostal space that was described as 
flat, non tender, not hypertrophic, not hyperpigmented and 
not fixed to underlying fascia or muscle.  

The Board concludes that since the scarring is not painful, a 
compensable rating is not supported under old or new 
Diagnostic Code 7804.  There is no showing of no breakdown of 
the skin reflecting unstability or ulceration and so a 
compensable rating under old or new Diagnostic Code 7803 is 
not warranted.  

Concerning old and new Diagnostic Code 7805, there is no 
showing of any limitation of motion of the function due to 
the scarring.  (The Board notes that the veteran has been 
granted service connection for left seventh nerve intercostal 
neuritis secondary to this disability).  Thus, a compensable 
rating under either old or new Diagnostic Code 7805 is not 
warranted.  Because the evidence does not show that the 
scarring is deep or causes limitation of motion, a 
compensable rating under new Diagnostic Code 7801 cannot be 
assigned.  Since the evidence does not show the scarring is 
superficial and covers 144 square centimeters or more, a 
compensable rating under new Diagnostic Code 7802 is not 
warranted.   

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issues on 
appeal in December 2001, and again in July 2005.  Both 
letters properly complied with the requirements noted above, 
and the December 2001 letter was timely sent, prior to the 
June 2002 denial.  The Board finds the duty to notify has 
been properly satisfied.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  While the veteran testified that he is receiving 
ongoing treatment from VA, the record does not reflect that 
any symptoms he described would show findings different from 
those currently in the record.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

An increased evaluation for a duodenal ulcer, currently 
evaluated as 20 percent disabling, is denied.  

An increased evaluation for a left wrist fracture, currently 
evaluated as 10 percent disabling, is denied.  

A compensable evaluation for residuals of stab wounds of the 
left side, left forearm, right hand, and right fingers is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


